Citation Nr: 1726927	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-44 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for peripheral vascular disease of the right lower extremity, rated as 20 percent disabling prior to October 30, 2008; as noncompensable between October 30, 2008, and July 19, 2010; as 20 percent disabling between July 20, 2010, and September 22, 2015; and as 40 percent disabling as of September 23, 2015.  

2.  Entitlement to an increased rating for peripheral vascular disease of the left lower extremity, rated as 20 percent disabling prior to October 30, 2008; as noncompensable between October 30, 2008, and July 19, 2010; as 20 percent disabling between July 20, 2010, and September 22, 2015; and as 40 percent disabling as of September 23, 2015.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision, which continued the 20 percent ratings assigned for peripheral vascular disease of the right and left lower extremities.  The Veteran initiated an appeal of that rating decision and in an October 2009 rating decision, the ratings assigned for peripheral vascular disease of the right and left lower extremities were decreased to zero percent (noncompensable) effective October 30, 2009.  This appeal ensued.  

In June 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  The claims were remanded by the Board in June 2014 for additional development.  

In a February 2017 rating decision, the RO increased the ratings assigned for peripheral vascular disease of the right and left lower extremities, assigning a 20 percent rating effective July 20, 2010, and a 40 percent rating effective September 23, 2015, for each lower extremity.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Given the actions undertaken throughout the appeals process, the issues have been recharacterized as reflected on the title page.  

In June 2014, the Board also remanded the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction for the issuance of a statement of the case.  The RO issued a statement of the case in August 2015 and the Veteran completed an appeal in September 2015.  While the Board acknowledges that this issue has been perfected, it has not yet been certified to the Board and it appears the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's peripheral vascular disease of the right and left lower extremities was not manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and either trophic changes such as thin skin, the absence of hair, and dystrophic nails, or an ankle/brachial index of 0.7 or less either prior to October 30, 2008, or between July 20, 2010, and September 22, 2015.

2.  Between October 30, 2008, and July 19, 2010, the Veteran's peripheral vascular disease of the right and left lower extremities was not manifested by claudication on walking more than 100 yards and either diminished peripheral pulses or an ABI of 0.9 or less.  

3.  As of September, 23, 2015, the Veteran's peripheral vascular disease of the right and left lower extremities has not been manifested by claudication on walking less than 25 yards on a level grade at 2 miles per hour and either persistent coldness of the extremity or ABI of 0.5 or less.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for peripheral vascular disease of the right lower extremity have not been met prior to October 30, 2008, or between July 20, 2010, and September 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

2.  The criteria for a rating in excess of 20 percent for peripheral vascular disease of the left lower extremity have not been met prior to October 30, 2008, or between July 20, 2010, and September 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

3.  The criteria for a compensable rating for peripheral vascular disease of the right lower extremity have not been met between October 30, 2008, and July 19, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

4.  The criteria for a compensable rating for peripheral vascular disease of the left lower extremity have not been met between October 30, 2008, and July 19, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

5.  The criteria for a rating in excess of 40 percent for peripheral vascular disease of the right lower extremity have not been met as of September 23, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

6.  The criteria for a rating in excess of 40 percent for peripheral vascular disease of the left lower extremity have not been met as of September 23, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA treatment records were obtained and the Veteran underwent a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Service connection was originally granted for peripheral vascular disease of the right and left lower extremities pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7114, in an August 2003 rating decision.  Each lower extremity was assigned a 20 percent rating effective May 15, 2003.  

The 20 percent ratings were continued in the July 2007 rating decision that is the subject of this appeal.  As noted in the Introduction, the Veteran initiated an appeal of that rating decision and in an October 2009 rating decision, the ratings assigned for peripheral vascular disease of the right and left lower extremities were decreased to zero percent (noncompensable) effective October 30, 2009.  This appeal ensued.  In a February 2017 rating decision, the RO increased the ratings for each lower extremity to 20 percent, effective July 20, 2010, and 40 percent, effective September 23, 2015.  

Given the foregoing, the Board must determine whether the Veteran is entitled to ratings in excess of 20 percent prior to October 30, 2009; to compensable ratings between October 30, 2009, and July 19, 2010; to ratings in excess of 20 percent between July 20, 2010, and September 22, 2015; and to ratings in excess of 40 percent as of September 23, 2015.  

Diagnostic Code 7114 provides the rating criteria for arteriosclerosis obliterans.  A 20 percent rating is provided for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less; a 40 percent rating is provided for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less; a 60 percent rating is provided for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less; and a 100 percent rating is provided for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  See 38 C.F.R. § 4.104.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure; the normal index is 1.0 or greater.  38 C.F.R. § 4.104, Note (1).  

The pertinent evidence in this case consists of VA treatment records, several VA examination reports, and the testimony provided by the Veteran and his wife at the Board hearing.  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran underwent a VA examination in February 2007, at which time he denied leg pain after walking distances, calf pain at rest, and feeling persistent coldness of the extremities.  Examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  Examination of the right and left peripheral pulses revealed femoral pulse of 2+, popliteal pulse of 2+, dorsalis pedis pulse of 1+, and anterior tibial pulse of 1+.  The Veteran subsequently underwent arterial Doppler in March 2007 at Cardiology Associates of Corpus Christi in conjunction with this examination due to symptoms of leg cramping.  No abnormalities were identified in either lower extremity, but it was noted the right anterior tibial artery (ATA) could not be identified.  The ABI was 1.11 on the right and 1.04 on the left, with impression of normal ABI at that time.  No changes or additional diagnosis was provided by the VA examiner upon review.  

During an October 30, 2008, VA examination the Veteran described symptoms of claudication after walking 250 yards on level ground at 2 miles per hours.  He described calf pain at rest and that he felt persistent coldness of the extremities.  Examination of the extremities revealed atrophic skin changes and an absence of hair.  There were no findings of persistent coldness, ischemic limb pain at rest, gangrene or deep ischemic disorder.  Examination of the peripheral pulses (femoral, popliteal, dorsalis pedis and anterior tibial) revealed peripheral pulses of 2+, bilaterally.  The examiner reported the ABI for the right lower extremity was 1.28 and was 1.19 for the left lower extremity.  The examiner was unable to diagnose a vascular leg condition because there was no pathology to render a diagnosis.  

A VA podiatry note dated July 20, 2010, documents that the Veteran had weak (1+) bilateral dorsalis pedis pulses and absent (zero) bilateral posterior tibial pulses.  

During the June 2012 Board hearing the Veteran testified that he had pain in his upper legs and cramping in his feet and legs when walking, and that his legs would start to bother him after walking less than a block.  He testified that he was not undergoing treatment at the VA for peripheral vascular disease but that he received general treatment every six months.  The Veteran's spouse also testified that his feet and legs were colder than the rest of his body, especially at night, and that his ability to walk had worsened.

A December 2012 VA podiatry note documents that the Veteran had absent (zero) bilateral dorsalis pedis and weak (1+) bilateral posterior tibial pulses.  

A January 2013 VA VOPC physician note documents that the Veteran's left and right dorsalis pedis and left and right posterior tibial pulses were 2+ and noted to be normal.  

VA podiatry notes dated in April 2013 and June 2013 document that the Veteran had absent (zero) bilateral dorsalis pedis and weak (1+) bilateral posterior tibial pulses.  

A July 2013 VA physical medicine rehab consult indicates that the Veteran was seen for electromyography due to bilateral lower extremity numbness.  Physical examination revealed no claudication and no lower extremity edema.  Radial pulses were 2+.  There was electrodiagnostic evidence of a bilateral lower extremity peripheral polyneuropathy.  A July 2013 VA pain clinic consult documents that examination of the Veteran's lower extremities revealed normal pulses and capillary refill.  

An October 2013 VA VOPC physician note documents that the Veteran's left and right dorsalis pedis and left and right posterior tibial pulses were 2+ and noted to be normal.  An October 2013 VA podiatry note indicates that lower extremity vascular exam showed 2+ palpable posterior tibial artery bilateral, 0+ palpable dorsalis pedis bilateral, negative digital hair growth, positive pallor, negative erythema, capillary filling time was less than three seconds to digits one through 10, positive atrophic skin changes, and dystrophic nails.  The assessment was peripheral vascular disease.  

A February 2014 VA podiatry note indicates that lower extremity vascular exam showed 2+ palpable posterior tibial artery bilateral, 0+ palpable dorsalis pedis bilateral, negative digital hair growth, positive pallor, negative erythema, capillary filling time was less than three seconds to digits one through 10, positive atrophic skin changes, and dystrophic nails.  The assessment was peripheral vascular disease.  

A March 2014 VA VOPC physician note documents that pulses were present in the extremities.  

An August 2014 VA podiatry note indicates that lower extremity vascular exam showed 2+ palpable posterior tibial artery bilateral, 0+ palpable dorsalis pedis bilateral, negative digital hair growth, positive pallor, negative erythema, capillary filling time was less than three seconds to digits one through 10, positive atrophic skin changes, and dystrophic nails.  The assessment was peripheral vascular disease.  

A January 2015 VA podiatry note indicates that lower extremity vascular exam showed 2+ palpable posterior tibial artery bilateral, 0+ palpable dorsalis pedis bilateral, negative digital hair growth, positive pallor, negative erythema, capillary filling time was less than three seconds to digits one through 10, positive atrophic skin changes, and dystrophic nails.  The assessment was peripheral vascular disease.  

A February 2015 VA VOPC physician note documents that the Veteran's left and right dorsalis pedis and left and right posterior tibial pulses were 2+ and noted to be normal.  

A July 2015 VA podiatry note indicates that lower extremity vascular exam showed 2+ palpable posterior tibial artery bilateral, 0+ palpable dorsalis pedis bilateral, negative digital hair growth, positive pallor, negative erythema, capillary filling time was less than three seconds to digits one through 10, positive atrophic skin changes, and dystrophic nails.  The assessment was peripheral vascular disease.  

The Veteran underwent a VA artery and vein conditions Disability Benefits Questionnaire (DBQ) on September 23, 2015, pursuant to the Board's remand.  The examiner diagnosed peripheral vascular disease of the bilateral lower extremities.  The Veteran reported problems with pain in his legs since the late 2000s with sharp pain in both calves triggered by walking and indicated that he was evaluated with blood flow studies by his VA primary care physician in 2011, but did not recall the diagnosis.  The Veteran denied any treatment for his circulation problem of his legs and also denied any surgical procedure.  The examiner reported that the Veteran had not undergone any procedure for revascularization.  The examiner reported that the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and persistent coldness of the extremity, bilaterally.  The examiner reported that the Veteran regularly used a cane for his chronic back pain, diabetic neuropathy of the lower extremities and claudication.  ABI testing was performed and the Veteran had a right ABI of 1.46 and left ABI of 1.33.  The results of an April 2011 bilateral lower extremity venous Doppler sonogram, which had been conducted due to claudication, were reported.  The impression was no sonographic evidence of deep venous thrombosis in bilateral lower extremities.  In the remarks section, the VA examiner reported that the diagnosis of peripheral vascular disease of the bilateral lower extremities was by medical history as the ABI examination was compatible with noncompressible arteries and the arterial Doppler reported venous circulation instead of arterial circulation.  It was further noted that even though a diagnosis of peripheral vascular disease of the lower extremities was noted on the VA problem list, there was no confirmation study found in the claims file.  

A December 2015 VA podiatry note indicates that lower extremity vascular exam showed 2+ palpable posterior tibial artery bilateral, 0+ palpable dorsalis pedis bilateral, negative digital hair growth, positive pallor, negative erythema, capillary filling time was less than three seconds to digits one through 10, positive atrophic skin changes, and dystrophic nails.  The assessment was peripheral vascular disease.  

Vascular examination during an April 2016 VA podiatry note documented bilateral dorsalis pedis and bilateral posterior tibial pulses of 2/4.  Hair growth was present bilaterally and capillary refill was brisk bilaterally.  

A July 2016 VA VOPC physician note documents that the Veteran's bilateral pulses and skin were normal on examination of the lower extremities.  

Vascular examination during an October 2016 VA podiatry note documented bilateral dorsalis pedis and bilateral posterior tibial pulses of 2/4.  Hair growth was present bilaterally and capillary refill was brisk bilaterally.  

A January 2017 VA cardiology follow-up note documents that the Veteran's extremities exhibited pulses of 2+.  A January 2017 VA podiatry note, however, documents that vascular examination revealed bilateral dorsalis pedis and bilateral posterior tibial pulses of 2/4.  Hair growth was present bilaterally and capillary refill was brisk bilaterally.  

The preponderance of the evidence is against the assignment of ratings in excess of 20 percent for peripheral vascular disease of the right and left lower extremities prior to October 30, 2008.  In order to merit the assignment of the next highest (40 percent) rating provided under Diagnostic Code 7114, the evidence must show claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and either trophic changes such as thin skin, the absence of hair, and dystrophic nails, or an ABI of 0.7 or less.  No such evidence exists in this case.  This is so because during the February 2007 VA examination, the Veteran denied leg pain after walking distances, calf pain at rest, and feeling persistent coldness of the extremities; physical examination revealed no atrophic changes of the skin; and the ankle/brachial index was over 1.0 in both extremities.  

The preponderance of the evidence is also against the assignment of compensable ratings for peripheral vascular disease of the right and left lower extremities between October 30, 2008, and July 19, 2010.  In order to merit the assignment of a compensable (20 percent) rating provided under Diagnostic Code 7114, the evidence must show claudication on walking more than 100 yards and either diminished peripheral pulses or an ABI of 0.9 or less.  Although the Veteran reported claudication after walking 250 yards on level ground at 2 miles per hours during the October 2008 VA examination, physical examination revealed normal peripheral pulses bilaterally and the ankle/brachial index was over 1.0 in both extremities.  

The preponderance of the evidence is also against the assignment of ratings in excess of 20 percent for peripheral vascular disease of the right and left lower extremities between July 20, 2010, and September 22, 2015.  The Board again notes that in order to merit the assignment of the next highest (40 percent) rating provided under Diagnostic Code 7114, the evidence must show claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and either trophic changes such as thin skin, the absence of hair, and dystrophic nails, or an ABI of 0.7 or less.  The Board acknowledges that the VA podiatry notes dated during this time frame consistently report no hair growth, atrophic skin changes, and dystrophic nails.  There is no evidence, however, of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  Rather, the July 2013 VA physical medicine rehab consult indicates that there was no claudication.  

Finally, the preponderance of the evidence is also against the assignment of ratings in excess of 40 percent for peripheral vascular disease of the right and left lower extremities as of September 23, 2015.  In order to merit the assignment of the next highest (60 percent) rating provided under Diagnostic Code 7114, the evidence must show claudication on walking less than 25 yards on a level grade at 2 miles per hour and either persistent coldness of the extremity or ABI of 0.5 or less.  While the September 2015 VA examiner reported that the Veteran experienced persistent coldness of his lower extremities, the claudication was reported between 25 and 100 yards, not under 25 yards, on a level grade at 2 miles per hour, and VA treatment records dated after the September 2015 VA examination do not include any findings related to claudication.  The Board also notes that at the time of the September 2015 VA examination, the ankle/brachial index was over 1.0 in both extremities.  

In sum, the preponderance of the evidence supports the currently assigned ratings for peripheral vascular disease of the right and left lower extremities throughout the entire appeal period.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

A rating in excess of 20 percent for peripheral vascular disease of the right lower extremity is denied prior to October 30, 2008, and between July 20, 2010, and September 22, 2015.  

A rating in excess of 20 percent for peripheral vascular disease of the left lower extremity is denied prior to October 30, 2008, and between July 20, 2010, and September 22, 2015.  

A compensable rating for peripheral vascular disease of the right lower extremity is denied between October 30, 2008, and July 19, 2010.  

A compensable rating for peripheral vascular disease of the left lower extremity is denied between October 30, 2008, and July 19, 2010.  

A rating in excess of 40 percent for peripheral vascular disease of the right lower extremity is denied as of September 23, 2015.  

A rating in excess of 40 percent for peripheral vascular disease of the left lower extremity is denied as of September 23, 2015.  



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


